DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.10,667,834 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
	This office action is in response to the amendments filed on 10/28/2020. Claims 1, 12 and 23 are amended. Claim 24 is newly added. Claim 11 has been canceled. Claims 1-10 and 12-24 are pending and addressed below.


Response to Arguments
Applicant’s arguments filed on 10/28/2020 regarding claims 1 and 23 has been considered but are moot because the arguments do not apply to new interpretations of the references being used in the current rejection. Applicant’s arguments are only directed to the amended claims, therefore the arguments are addressed in the body of the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19, 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the claim recites the limitation “one or more deactivation features” in lines 1-2. It is not clear to the examiner if “one or more deactivation features” in claim 18 is the same as the one or more deactivation features previously recited in claim 17 line 3. Appropriate correction is required.
Regarding claim 20, the claim recites the limitation “the bias device is free of extension” in lines 1-2. It is not clear to the examiner what the applicant means from this limitation. It is not clear if this limitation means that the bias device is not extending at all or if it means that the bias device is a compressed spring that hasn’t fully extended yet. Appropriate correction is required.
Regarding claim 24, the claim depends on itself which makes the scope of the claim unclear. Appropriate correction is required
Claim 19 is rejected due to being depended from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–10, 12-20 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchelor et al (US Patent Application Publication Number 2016/0051273, hereinafter “Batchelor”).
	Regarding claim 1, Batchelor discloses a device (10; Figs. 1–3) comprising: 
a. a first working arm (22); 
b. a body (32); 
c. a shuttle (90) (Paragraph 0042) , and 
d. a bias device (120); 
wherein the bias device biases the first working arm relative to the body when the shuttle is in a first position (proximal position) (Paragraph 0041, 0044) [When the shuttle 90 is in a first position or proximal position, pressing button 130 would cause the bias device to bias the first working arm relative to the body], and 
wherein the bias device is free of biasing the first working arm relative to the body when the shuttle is in a second position (distal position) (Paragraph 0041, 0044) [When the shuttle 90 is in a second position or distal position, by having the user to not press button 130 would result in the bias device to be free of biasing the first working arm relative to the body], the bias device being free of physical contact with the shuttle in the second position [The bias device 120 with the electromagnetic latches 122, 124 is positioned in the first and second arms as shown in Figure 3 and is not in any physical contact with the shuttle 90 in the second position].
	Regarding claim 2, Batchelor discloses wherein the device includes a second working arm (24; Fig. 1).
	Regarding claim 3, Batchelor disclose wherein the bias device biases the first working arm towards the body when the shuttle is in the first position (paras. 0041, 0044).
	Regarding claim 4, Batchelor discloses wherein the bias device biases the first working arm away from the body when the shuttle is in the first position (paras. 0041, 0044).
	Regarding claim 5, Batchelor discloses wherein the shuttle is located on the first working arm (Fig. 3).
	Regarding claim 6, Batchelor discloses wherein the first working arm includes one or more deactivation features (52, 54, 55, 130; Figs. 1, 2, para. 0042).
	Regarding claim 7, Batchelor discloses wherein the shuttle covers at least one of the one or more deactivation features when the shuttle is in the first position (Fig. 1, para. 0043).
	Regarding claim 8, Batchelor discloses wherein at least one of the one or more deactivation features are exposed when the shuttle is in the second position (Fig. 2, para. 0043).
	Regarding claim 9, Batchelor discloses wherein at least a portion of the bias device extends into (e.g., radially inward of) the at least one of the one or more Fig. 3, para. 0044).
	Regarding claim 10, Batchelor discloses wherein the bias device contacts the shuttle when the shuttle is in the first position (e.g., via connection with handle portion adjacent button (130) that abuts shuttle (90); Fig. 1).
	Regarding claim 12, Batchelor discloses wherein a gap is located between the bias device and the shuttle or the bias device and the first working arm when the shuttle is in the second position so that the bias device is prevented from biasing the first working arm (Fig. 3, para. 0044).
	Regarding claim 13, Batchelor discloses wherein the device includes one or more deactivation (52, 54, 55, 130) features that are located in the shuttle (Figs. 1–2).
	Regarding claim 14, Batchelor discloses wherein the shuttle covers at least one of the one or more deactivation features when the shuttle is in the first position, and at least one of the one or more deactivation features are exposed by the shuttle when the shuttle is in the second position (Figs. 1, 2).
	Regarding claim 15, further comprising a second working arm (24) wherein the shuttle (90) is a first shuttle portion (left portion of 90) that is located on the first working arm and a second shuttle portion (right portion of 90) that is located on the second working arm.
	Regarding claim 16, the bias device (120) is located on the first working arm and the second working arm (Figure 3).
	Regarding claim 17, wherein the first working arm (22) include a deactivation feature (130) (Figure 3).
left portion of 90) covers a deactivation feature (55) in the first working arm (Figure 1); the second shuttle portion (right portion of 90) covers the deactivation feature (55) in the second working arm (Figure 1).
	Regarding claim 19, wherein the bias device (120) extends into (e.g., radially inward of) the one or more deactivation features (130) when the first shuttle portion, the second shuttle portion, or both are located in the second position (Fig. 3, para. 0044).
	Regarding claim 20, wherein the bias device (120) is free of extension between the first working arm and the body (Figure 3).
	Regarding claim 22, Batchelor discloses wherein the shuttle is longitudinally movable or rotationally movable (Figs. 1, 2, para. 0042, 0043).
	Regarding claim 23, Batchelor discloses a device (10; Figs. 1–2 and 7) comprising: 
a. a first working arm (24); 
b. a body (32); 
c. a shuttle (90) located on the first working arm (Figure 1) (Paragraph 0042) , and 
d. a bias device (82, 84) (Figure 7) comprising an elastically deformable element (82) (Paragraph 0049); 
wherein the first working arm includes a deactivation feature (83, slot) (Figure 7) operable to deactivate the bias device (Paragraph 0049) [Deactivate the bias device 82, 84 by not allowing the bias device to bias arms 22, 24 into the open position],
proximal position) (Paragraph 0049) [When the shuttle 90 is in a first position or proximal position, by releasing the bias device 82, 84 from the deactivation feature or slot 83, then this would result in the bias device 82, 84 to bias the first working arm relative to the body], the bias device (82, 84) in physical contact with the first working arm (24) in the first position (clearly shown in Figure 7) and
wherein the bias device is free of biasing the first working arm relative to the body when the shuttle is in a second position (distal position) and the bias device is deactivated (Paragraph 0049) [When the shuttle 90 is in a second position or distal position, by moving the bias device 82, 84 inside the deactivation feature or slot 83 in order to the lock the first arm and second arm together as shown in Figure 7, then this would result in the bias device 82, 84 to be deactivated and free of biasing the first working arm relative to the body], the bias device (82, 84) being free of physical contact with the shuttle (90) in the second position [The bias device 82, 84 is positioned in the slot 83 against the edge 85 as shown in Figure 7 and is not in any physical contact with the shuttle 90 in the second position].
Regarding claim 24 as best understood, wherein when the shuttle is in the second position (distal position) a gap is formed between the bias device (82, 84) and the shuttle (90) to prevent the bias device from biasing the first, working arm (Figure 7).


Allowable Subject Matter
Claim 21 is allowed 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior art does not show by itself or in combination, a device including first and second working arms, a body, a bias device, and a shuttle located on the first working arm with the second working arm free of a shuttle such that the first working arm is biased when the shuttle is in the first position and the second working arm is freely movable, as read with all the limitations of the claim.   

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Examiner, Art Unit 3771